DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.

Response to Amendment
Claims 1-20 were previously pending and subject to a final action filed Dec. 14, 2020. In the response filed Mar. 11, 2021, claims 1 and 20 were amended. Therefore, claims 1-20 are currently pending and subject to the non-final action below.

Response to Arguments
Applicant’s arguments, see page 6, filed Mar. 11, 2021, with respect to 35 U.S.C. 112(f) have been fully considered and are persuasive. The 112(f) has been withdrawn.

Applicant’s arguments filed Mar. 11, 2021 concerning claims 1-20 under 35 U.S.C. 103 have been fully considered but they are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn (US PGPUB: 20170329615; Filed Date: May 12, 2017 hereinafter “Kahn”) in view of Borromeo (US PGPUB: 20170075539; hereinafter “Borromeo”) in further view of Brenner (US PGPUB: 20160103425; hereinafter “Brenner”)
Regarding independent claim 1, Kahn teaches: A control apparatus comprising:
a display configured to present a screen having a first operator and a second operator displayed thereon; (Kahn − [0039] While the preferred embodiment teaches integrating CANCEL functionality in a single user interface element (button), it will be evident that a second interface element may be introduced to achieve the same result. Two interface elements. [0040] For example a send button and a second UNDO/CANCEL button may be adjacently or prominently displayed.
not recognize an operation performed on a first region for a predetermined period of time, (Kahn − [0024-0025] Fig. 1, 100: User clicks SEND button The SEND button programmatically controlled by a timer, T, that begins counting down a specified time on the first click. [0026] The button title “SEND” and functionality will programmatically change for a period of time. [0031] Fig. 1 displayed the change to “X”, but the title and function change to a cancel/undo for a period of time.)
Kahn does not explicitly teach: and when the first operator and the second operator are displayed with at least part of the first operator covered with part of the second operator, wherein the first region is at least part of an area where the first operator and the second operator overlap each other.
However, Borromeo teaches: and when the first operator and the second operator are displayed with at least part of the first operator covered with part of the second operator, (Borromeo − Fig. 1C, illustrates the overlapping control condition that occurs. The progress slider control 104 and the setting button control element 152a overlap.)
wherein the first region is at least part of an area where the first operator and the second operator overlap each other. (Borromeo − Fig. 1C, illustrates the overlapping control condition that occurs. The progress slider control 104 and the setting button control element 152a overlap.)
Accordingly, it would have been obvious to one of ordinary skill, before the effective filing date of the invention, to modify the graphical user interface (GUI) of Kahn for displaying interface button and include the graphic interface processor (as taught in Borromeo) specific for rendering overlapping visual element of the interface, with a 
Kahn does not explicitly teach: and a controller configured to when an operation performed on the first operator is received, cause the second operator to be displayed and receive an operation performed on the second operator;
However, Brenner teaches: and a controller configured to when an operation performed on the first operator is received, cause the second operator to be displayed and receive an operation performed on the second operator; (Brenner – [0025] FIG. 4 A graphic toggle button Start button 408 when selected, a pause button is displayed as illustrated in Fig. 6. The pause button is the second operator displayed. The pause button will stop the operation of the timer.) 
Accordingly, it would have been obvious to one of ordinary in graphical interfaces before the effective filing date of the invention, having the teaching of Kahn, Borromeo, and Brenner before them, to have combined Kahn, Borromeo and Brenner, with a reasonable expectation of success. The motivation to combine improve the user experience on graphical user interface when applications executing on modern computing devices compete for the same space. 
Regarding dependent claim 2, Kahn teaches: wherein the controller is configured such that an operation performed on the first region containing a second region is not received, wherein the second region is part of an area of the second operator where the second operator does not overlap the first operator. (Kahn − [0039] While the preferred embodiment teaches integrating CANCEL functionality in a single user interface element (button), it will be evident that a second interface element may be introduced to achieve the same result. Two interface elements. [0040] For example a send button and a second UNDO/CANCEL button may be adjacently or prominently displayed.)
Regarding dependent claim 7, Kahn teaches: wherein when a command to delete an operation is received after the operation has been received in an area of the second operator where the second operator does not overlap the first operator, the controller is configured to set up the second region such that the second region contains a location that has received the operation. (Kahn − [0040] For example, on clicking a SEND button, the SEND button may be programmatically disabled (dimmed) and a second UNDO/CANCEL button may be adjacently or prominently displayed.)
Regarding dependent claim 13, Kahn teaches: wherein the controller is configured to receive a signal corresponding to an operation that sets up the first region. (Kahn − [0039] While the preferred embodiment teaches integrating CANCEL functionality in a single user interface element (button), it will be evident that a second interface element may be introduced to achieve the same result. Two interface elements. [0040] For example a send button and a second UNDO/CANCEL button may be adjacently or prominently displayed.)
Regarding dependent claim 14, Kahn teaches: wherein the controller is configured to receive a signal corresponding to an operation that sets up the first region. (Kahn − [0039] While the preferred embodiment teaches integrating CANCEL functionality in a single user interface element (button), it will be evident that a second interface element may be introduced to achieve the same result. Two interface elements. [0040] For example a send button and a second UNDO/CANCEL button may be adjacently or prominently displayed.)
Regarding dependent claim 15, Kahn teaches: wherein the controller is configured to set a start time to start displaying the second operator, the start time being of a predetermined period of time. (Kahn − [0024-0025] Fig. 1, 100: User clicks SEND button The SEND button programmatically controlled by a timer, T, that begins counting down a specified time on the first click. [0026] The button title “SEND” and functionality will programmatically change for a period of time. [0031] Fig. 1 displayed the change to “X”, but the title and function change to a cancel/undo for a period of time.)
Regarding dependent claim 16, Kahn teaches: wherein the controller is configured to set a start time to start displaying the second operator, the start time being of a predetermined period of time. (Kahn − [0024-0025] Fig. 1, 100: User clicks SEND button The SEND button programmatically controlled by a timer, T, that begins counting down a specified time on the first click. [0026] The button title “SEND” and functionality will programmatically change for a period of time. [0031] Fig. 1 displayed the change to “X”, but the title and function change to a cancel/undo for a period of time.)
Regarding dependent claim 17, Kahn teaches: wherein the controller is configured to set a time at which an operator on a displayed third operator or an operation on a hardware key has been receive to be an end time of a predetermined period of time. (Kahn − [0024-0025] Fig. 1, 100: User clicks SEND button The SEND button programmatically controlled by a timer, T, that begins counting down a specified time on the first click. [0026] The button title “SEND” and functionality will programmatically change for a period of time. [0031] Fig. 1 displayed the change to “X”, but the title and function change to a cancel/undo for a period of time.)
Regarding dependent claim 18, Kahn teaches: wherein the controller is configured to set up the first region by displaying an operator receiving an operation with a process thereof not defined. (Kahn − [0040] For example, on clicking a SEND button, the SEND button may be programmatically disabled (dimmed) and a second UNDO/CANCEL button may be adjacently or prominently displayed.)
Regarding dependent claim 19, Kahn teaches: wherein the controller is configured to cancel setting of the first region by ending the displaying of the operator receiving the operation with the process thereof not defined. (Kahn − [0013] X: Indication that transaction may be canceled. [0066] Permit users to enable such a delayed submission feature in the browser application settings where the user may set the timer delay.)
Regarding independent claim 20, Kahn teaches: A non-transitory computer readable medium storing a program causing a computer to execute a process for controlling, the process comprising:
causing a display to present a screen having a first operator and a second operator displayed thereon; (Kahn − [0039] While the preferred embodiment teaches integrating CANCEL functionality in a single user interface element (button), it will be evident that a second interface element may be introduced to achieve the same result. Two interface elements. [0040] For example a send button and a second UNDO/CANCEL button may be adjacently or prominently displayed.
an operation performed on a first region is not received for a predetermined period of time, (Kahn − [0024-0025] Fig. 1, 100: User clicks SEND button The SEND button programmatically controlled by a timer, T, that begins counting down a specified time on the first click. [0026] The button title “SEND” and functionality will programmatically change for a period of time. [0031] Fig. 1 displayed the change to “X”, but the title and function change to a cancel/undo for a period of time.)
Kahn does not explicitly teach: and performing control such that when the first operator and the second operator are displayed with at least part of the first operator covered with part of the second operator, wherein the first region is at least part of an area where the first operator and the second operator overlap each other.
However, Borromeo teaches: and performing control such that when the first operator and the second operator are displayed with at least part of the first operator covered with part of the second operator, (Borromeo − Fig. 1C, illustrates the overlapping control condition that occurs. The progress slider control 104 and the setting button control element 152a overlap.)
wherein the first region is at least part of an area where the first operator and the second operator overlap each other. (Borromeo − Fig. 1C, illustrates the overlapping control condition that occurs. The progress slider control 104 and the setting button control element 152a overlap.)
Accordingly, it would have been obvious to one of ordinary skill, before the effective filing date of the invention, to modify the graphical user interface (GUI) of Kahn for displaying interface button and include the graphic interface processor (as taught in Borromeo) specific for rendering overlapping visual element of the interface, with a 
Kahn does not explicitly teach: when an operation performed on the first operator is received, causing the second operator to be displayed and receiving an operation performed on the second operator;
However, Brenner teaches: when an operation performed on the first operator is received, causing the second operator to be displayed and receiving an operation performed on the second operator; (Brenner – [0025] FIG. 4 A graphic toggle button Start button 408 when selected, a pause button is displayed as illustrated in Fig. 6. The pause button is the second operator displayed. The pause button will stop the operation of the timer.)
Accordingly, it would have been obvious to one of ordinary in graphical interfaces before the effective filing date of the invention, having the teaching of Kahn, Borromeo, and Brenner before them, to have combined Kahn, Borromeo and Brenner, with a reasonable expectation of success. The motivation to combine improve the user experience on graphical user interface when applications executing on modern computing devices compete for the same space. 

Claims 3-6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn in view of Borromeo in view of Brenner as applied to claims 1-2, 7, and 13-20 above, and further in view of Ellard (US PGPUB: 20140168083; Filed Date: Dec. 17, 2012, hereinafter “Ellard”)
Regarding dependent claim 3, Kahn does not explicitly teach: wherein the controller is configured to set up the first region based on history of a location on the screen where the controller has received an operation.
However, Ellard teaches: wherein the controller is configured to set up the first region based on history of a location on the screen where the controller has received an operation. (Ellard – [0022] Dynamically altering keyboard mapping 212 based on previous user input (history). Fig. 4 [0029] In the example embodiment, at this point the system may detect the user's hand positions. FIG. 5 is a diagram illustrating a mobile device, in accordance with an example embodiment, displaying a dynamically updated keyboard layout.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combined Kahn Borromeo, and Brenner interface to include user interpretation module for providing history information of previously inputs on a touch panel as taught by Ellard, with a reasonable expectation of success. The motivation to combine improve the user experience on graphical user interface when applications executing on modern computing devices compete for the same space.
Regarding dependent claim 4, Kahn does not explicitly teach: wherein the controller is configured to set up the first region based on history of a location on the screen where the controller has received an operation.
However, Ellard teaches: wherein the controller is configured to set up the first region based on history of a location on the screen where the controller has received an operation. (Ellard – [0022] Dynamically altering keyboard mapping 212 based on previous user input (history). Fig. 4 [0029] In the example embodiment, at this point the system may detect the user's hand positions. FIG. 5 is a diagram illustrating a mobile device, in accordance with an example embodiment, displaying a dynamically updated keyboard layout.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combined Kahn Borromeo, and Brenner interface to include user interpretation module for providing history information of previously inputs on a touch panel as taught by Ellard, with a reasonable expectation of success. The motivation to combine improve the user experience on graphical user interface when applications executing on modern computing devices compete for the same space.
Regarding dependent claim 5, Kahn does not explicitly teach: wherein the controller is configured to set up the first region based on a plurality of locations included in the history.
However, Ellard teaches: wherein the controller is configured to set up the first region based on a plurality of locations included in the history. (Ellard – [0022] Dynamically altering keyboard mapping 212 based on previous user input (history). Fig. 4 [0029] In the example embodiment, at this point the system may detect the user's hand positions. FIG. 5 is a diagram illustrating a mobile device, in accordance with an example embodiment, displaying a dynamically updated keyboard layout.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combined Kahn Borromeo, and Brenner interface to include user interpretation module for providing history information 
Regarding dependent claim 6, Kahn does not explicitly teach: wherein the controller is configured to set up the first region based on a plurality of locations included in the history.
However, Ellard teaches: wherein the controller is configured to set up the first region based on a plurality of locations included in the history. (Ellard – [0022] Dynamically altering keyboard mapping 212 based on previous user input (history). Fig. 4 [0029] In the example embodiment, at this point the system may detect the user's hand positions. FIG. 5 is a diagram illustrating a mobile device, in accordance with an example embodiment, displaying a dynamically updated keyboard layout.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combined Kahn Borromeo, and Brenner interface to include user interpretation module for providing history information of previously inputs on a touch panel as taught by Ellard, with a reasonable expectation of success. The motivation to combine improve the user experience on graphical user interface when applications executing on modern computing devices compete for the same space.
Regarding dependent claim 8, Kahn 
However, Ellard teaches: wherein the controller is configured to set up the first region having a size that varies depending on an area where an object is in contact with the screen or on a type of a pointing device.
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combined Kahn Borromeo, and Brenner interface to include user interpretation module for providing history information of previously inputs on a touch panel as taught by Ellard, with a reasonable expectation of success. The motivation to combine improve the user experience on graphical user interface when applications executing on modern computing devices compete for the same space.
Regarding dependent claim 9, Kahn does not explicitly teach: wherein the controller is configured to set up the first region having a size that varies depending on an area where an object is in contact with the screen or on a type of a pointing device.
However, Ellard teaches: wherein the controller is configured to set up the first region having a size that varies depending on an area where an object is in contact with the screen or on a type of a pointing device. (Ellard – [0030] FIG. 5 is a diagram illustrating a mobile device, in accordance with an example embodiment, displaying a dynamically updated keyboard layout. On the mobile device 500, the touchscreen 502 may now display the dynamically updated keyboard layout 504)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combined Kahn Borromeo, and Brenner interface to include user interpretation module for providing history information of previously inputs on a touch panel as taught by Ellard, with a reasonable expectation 
Regarding dependent claim 10, Kahn does not explicitly teach: wherein the controller is configured to set up the first region having a size that varies depending on an area where an object is in contact with the screen or on a type of a pointing device.
However, Ellard teaches: wherein the controller is configured to set up the first region having a size that varies depending on an area where an object is in contact with the screen or on a type of a pointing device. (Ellard – [0030] FIG. 5 is a diagram illustrating a mobile device, in accordance with an example embodiment, displaying a dynamically updated keyboard layout. On the mobile device 500, the touchscreen 502 may now display the dynamically updated keyboard layout 504)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combined Kahn Borromeo, and Brenner interface to include user interpretation module for providing history information of previously inputs on a touch panel as taught by Ellard, with a reasonable expectation of success. The motivation to combine improve the user experience on graphical user interface when applications executing on modern computing devices compete for the same space.
Regarding dependent claim 11, Kahn 
However, Ellard teaches: wherein the controller is configured to set up the first region having a size that varies depending on an area where an object is in contact with the screen or on a type of a pointing device. (Ellard – [0030] FIG. 5 is a diagram illustrating a mobile device, in accordance with an example embodiment, displaying a dynamically updated keyboard layout. On the mobile device 500, the touchscreen 502 may now display the dynamically updated keyboard layout 504)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combined Kahn Borromeo, and Brenner interface to include user interpretation module for providing history information of previously inputs on a touch panel as taught by Ellard, with a reasonable expectation of success. The motivation to combine improve the user experience on graphical user interface when applications executing on modern computing devices compete for the same space.
Regarding dependent claim 12, Kahn does not explicitly teach: wherein the controller is configured to set up the first region having a size that varies depending on an area where an object is in contact with the screen or on a type of a pointing device.
However, Ellard teaches: wherein the controller is configured to set up the first region having a size that varies depending on an area where an object is in contact with the screen or on a type of a pointing device. (Ellard – [0030] FIG. 5 is a diagram illustrating a mobile device, in accordance with an example embodiment, displaying a dynamically updated keyboard layout. On the mobile device 500, the touchscreen 502 may now display the dynamically updated keyboard layout 504
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combined Kahn Borromeo, and Brenner interface to include user interpretation module for providing history information of previously inputs on a touch panel as taught by Ellard, with a reasonable expectation of success. The motivation to combine improve the user experience on graphical user interface when applications executing on modern computing devices compete for the same space.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395.  The examiner can normally be reached on Monday-Friday 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/CARL E BARNES JR/Examiner, Art Unit 2177    

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177